 1

 2

 3

 4

 5

 6

 7

 8

 9
                         UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11

12
     ISAAC GARCIA, an individual,                 ) Case No.: 8:19-cv-01168-JVS-JDEx
13                                                )
                                                  )
14
                        Plaintiff,                ) STIPULATED PROTECTIVE
                                                  ) ORDER
                                                  )
15         v.                                     )
                                                  )
16                                                )
     CITY OF SANTA ANA, a public entity;          )
17   SIGNATURE BAIL BONDS, a business             )
     entity, form unknown; LUIS MIER, an          )
18                                                )
     individual; and DOES 1 to 10, inclusive,     )
19                                                )
                                                  )
20
                        Defendants.               )
                                                  )
21                                                )
                                                  )
22                                                )
                                                  )
                                                  )
23                                                )
24

25         Based on the Stipulation of the parties (Dkt. 42), the Court finds and orders
26   as follows:
27   ///
28
     ///
                                          1
                             STIPULATED PROTECTIVE ORDER
 1   I.    PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles. The parties further acknowledge, as set forth
11   in Section XIII(C), below, that this Stipulated Protective Order does not entitle them
12   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
13   procedures that must be followed and the standards that will be applied when a party
14   seeks permission from the Court to file material under seal.
15   II.   GOOD CAUSE STATEMENT
16         This action is likely to involve the production of documents that include police
17   officer personnel records and other documents that arguably fall under official
18   information privilege or other privacy privileges and otherwise protected from
19   disclosure under state or federal statutes, court rules, case decisions, or common law.
20   Accordingly, to expedite the flow of information, to facilitate the prompt resolution
21   of disputes over confidentiality of discovery materials, to adequately protect
22   information the parties are entitled to keep confidential, to ensure that the parties are
23   permitted reasonable necessary uses of such material in preparation for and in the
24   conduct of trial, to address their handling at the end of the litigation, and serve the
25   ends of justice, a protective order for such information is justified in this matter. It
26   is the intent of the parties that information will not be designated as confidential for
27   tactical reasons and that nothing be so designated without a good faith belief that it
28

                                            2
                               STIPULATED PROTECTIVE ORDER
 1   has been maintained in a confidential, non-public manner, and there is good cause
 2   why it should not be part of the public record of this case.
 3   III.   DEFINITIONS
 4          A.     Action: The adjudication of Isaac Garcia’s legal claims against the City
 5   of Santa Ana, Officer Dan Park, Officer Saul Esquivel, Officer Diego Lopez, Daniel
 6   Escamilla, Signature Bail Bonds, Luis Mier, Don’s Bail Bonds, and Donald Mehr.
 7          B.     Challenging Party: A Party or Non-Party that challenges the
 8   designation of information or items under this Order.
 9          C.     “CONFIDENTIAL” Information or Items: Information (regardless of
10   how it is generated, stored or maintained) or tangible things that qualify for
11   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
12   the Good Cause Statement.
13          D.     Counsel: Outside Counsel of Record and House Counsel (as well as
14   their support staff).
15          E.     Designating Party: A Party or Non-Party that designates information or
16   items that it produces in disclosures or in responses to discovery as
17   “CONFIDENTIAL.”
18          F.     Disclosure or Discovery Material: All items or information, regardless
19   of the medium or manner in which it is generated, stored, or maintained (including,
20   among other things, testimony, transcripts, and tangible things), that are produced or
21   generated in disclosures or responses to discovery in this matter.
22          G.     Expert: A person with specialized knowledge or experience in a matter
23   pertinent to the litigation who has been retained by a Party or its counsel to serve as
24   an expert witness or as a consultant in this Action.
25          H.     House Counsel: Attorneys who are employees of a party to this Action.
26   House Counsel does not include Outside Counsel of Record or any other outside
27   counsel.
28

                                           3
                              STIPULATED PROTECTIVE ORDER
 1         I.     Non-Party: Any natural person, partnership, corporation, association,
 2   or other legal entity not named as a Party to this action.
 3         J.     Outside Counsel of Record: Attorneys who are not employees of a party
 4   to this Action but are retained to represent or advise a party to this Action and have
 5   appeared in this Action on behalf of that party or are affiliated with a law firm which
 6   has appeared on behalf of that party, and includes support staff.
 7         K.     Party: Any party to this Action, including all of its officers, directors,
 8   employees, consultants, retained experts, and Outside Counsel of Record (and their
 9   support staffs).
10         L.     Producing Party: A Party or Non-Party that produces Disclosure or
11   Discovery Material in this Action.
12         M.     Professional Vendors: Persons or entities that provide litigation support
13   services (e.g., photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
15   and their employees and subcontractors.
16         N.     Protected Material: Any Disclosure or Discovery Material that is
17   designated as “CONFIDENTIAL.”
18         O.     Receiving Party: A Party that receives Disclosure or Discovery
19   Material from a Producing Party.
20   IV.   SCOPE
21         A.     The protections conferred by this Stipulation and Order cover not only
22   Protected Material (as defined above), but also (1) any information copied or
23   extracted from Protected Material; (2) all copies, excerpts, summaries, or
24   compilations of Protected Material; and (3) any testimony, conversations, or
25   presentations by Parties or their Counsel that might reveal Protected Material.
26         B.     Any use of Protected Material at trial shall be governed by the orders
27   of the trial judge. This Order does not govern the use of Protected Material at trial.
28   ///

                                           4
                              STIPULATED PROTECTIVE ORDER
 1   V.    DURATION
 2         Once the action proceeds to trial, all of the information that was designated as
 3   confidential or maintained pursuant to this Protective Order becomes public and will
 4   be presumptively available to all members of the public, including the press, unless
 5   compelling reasons supported by specific factual findings to proceed otherwise are
 6   made to the trial judge in advance of the trial. See Kamakana v. City and County of
 7   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
 8   showing for sealing documents produced in discovery from “compelling reasons”
 9   standard when merits-related documents are part of court record). Accordingly, the
10   terms of this Protective Order do not extend beyond the commencement of the trial.
11   VI.   DESIGNATING PROTECTED MATERIAL
12         A.    Exercise of Restraint and Care in Designating Material for Protection:
13               1. Each Party or Non-Party that designates information or items for
14                   protection under this Order must take care to limit any such
15                   designation to specific material that qualifies under the appropriate
16                   standards. The Designating Party must designate for protection only
17                   those parts of material, documents, items, or oral or written
18                   communications that qualify so that other portions of the material,
19                   documents, items, or communications for which protection is not
20                   warranted are not swept unjustifiably within the ambit of this Order.
21               2. Mass, indiscriminate, or routinized designations are prohibited.
22                   Designations that are shown to be clearly unjustified or that have
23                   been made for an improper purpose (e.g., to unnecessarily encumber
24                   the case development process or to impose unnecessary expenses
25                   and burdens on other parties) may expose the Designating Party to
26                   sanctions.
27               3. If it comes to a Designating Party’s attention that information or
28                   items that it designated for protection do not qualify for protection,

                                          5
                             STIPULATED PROTECTIVE ORDER
 1           that Designating Party must promptly notify all other Parties that it
 2           is withdrawing the inapplicable designation.
 3   B.   Manner and Timing of Designations:
 4        1. Except as otherwise provided in this Order (see, e.g., Section
 5           B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
 6           Discovery Material that qualifies for protection under this Order
 7           must be clearly so designated before the material is disclosed or
 8           produced.
 9        2. Designation in conformity with this Order requires the following:
10           a. For information in documentary form (e.g., paper or electronic
11              documents, but excluding transcripts of depositions or other
12              pretrial or trial proceedings), that the Producing Party affix at a
13              minimum,     the    legend    “CONFIDENTIAL”          (hereinafter
14              “CONFIDENTIAL legend”), to each page that contains
15              protected material. If only a portion or portions of the material
16              on a page qualifies for protection, the Producing Party also must
17              clearly identify the protected portion(s) (e.g., by making
18              appropriate markings in the margins).
19           b. A Party or Non-Party that makes original documents available
20              for inspection need not designate them for protection until after
21              the inspecting Party has indicated which documents it would like
22              copied and produced. During the inspection and before the
23              designation, all of the material made available for inspection
24              shall be deemed “CONFIDENTIAL.” After the inspecting Party
25              has identified the documents it wants copied and produced, the
26              Producing Party must determine which documents, or portions
27              thereof, qualify for protection under this Order. Then, before
28              producing the specified documents, the Producing Party must

                                  6
                     STIPULATED PROTECTIVE ORDER
 1                    affix the “CONFIDENTIAL legend” to each page that contains
 2                    Protected Material. If only a portion or portions of the material
 3                    on a page qualifies for protection, the Producing Party also must
 4                    clearly identify the protected portion(s) (e.g., by making
 5                    appropriate markings in the margins).
 6                 c. For testimony given in depositions, that the Designating Party
 7                    identify the Disclosure or Discovery Material on the record,
 8                    before the close of the deposition all protected testimony.
 9                 d. For information produced in form other than document and for
10                    any other tangible items, that the Producing Party affix in a
11                    prominent place on the exterior of the container or containers in
12                    which the information is stored the legend “CONFIDENTIAL.”
13                    If only a portion or portions of the information warrants
14                    protection, the Producing Party, to the extent practicable, shall
15                    identify the protected portion(s).
16         C.   Inadvertent Failure to Designate:
17              1. If timely corrected, an inadvertent failure to designate qualified
18                 information or items does not, standing alone, waive the
19                 Designating Party’s right to secure protection under this Order for
20                 such material.    Upon timely correction of a designation, the
21                 Receiving Party must make reasonable efforts to assure that the
22                 material is treated in accordance with the provisions of this Order.
23   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
24         A.   Timing of Challenges:
25              1. Any party or Non-Party may challenge a designation of
26                 confidentiality at any time that is consistent with the Court’s
27                 Scheduling Order.
28   ///

                                        7
                           STIPULATED PROTECTIVE ORDER
 1         B.      Meet and Confer:
 2                 1. The Challenging Party shall initiate the dispute resolution process
 3                    under Local Rule 37.1 et seq.
 4         C.      The burden of persuasion in any such challenge proceeding shall be on
 5   the Designating Party. Frivolous challenges, and those made for an improper
 6   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 7   parties) may expose the Challenging Party to sanctions. Unless the Designating Party
 8   has waived or withdrawn the confidentiality designation, all parties shall continue to
 9   afford the material in question the level of protection to which it is entitled under the
10   Producing Party’s designation until the Court rules on the challenge.
11   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
12         A.      Basic Principles:
13              1. A Receiving Party may use Protected Material that is disclosed or
14                 produced by another Party or by a Non-Party in connection with this
15                 Action only for prosecuting, defending, or attempting to settle this
16                 Action.   Such Protected Material may be disclosed only to the
17                 categories of persons and under the conditions described in this Order.
18                 When the Action has been terminated, a Receiving Party must comply
19                 with the provisions of Section XIV below.
20              2. Protected Material must be stored and maintained by a Receiving Party
21                 at a location and in a secure manner that ensures that access is limited
22                 to the persons authorized under this Order.
23         B.      Disclosure of “CONFIDENTIAL” Information or Items:
24              1. Unless otherwise ordered by the Court or permitted in writing by the
25                 Designating Party, a Receiving Party may disclose any information or
26                 item designated “CONFIDENTIAL” only to:
27                    a. The Receiving Party’s Outside Counsel of Record in this Action,
28                       as well as employees of said Outside Counsel of Record to whom

                                            8
                               STIPULATED PROTECTIVE ORDER
 1      it is reasonably necessary to disclose the information for this
 2      Action;
 3   b. The officers, directors, and employees (including House
 4      Counsel) of the Receiving Party to whom disclosure is
 5      reasonably necessary for this Action;
 6   c. Experts (as defined in this Order) of the Receiving Party to whom
 7      disclosure is reasonably necessary for this Action and who have
 8      signed the “Acknowledgment and Agreement to Be Bound”
 9      (Exhibit A);
10   d. The Court and its personnel;
11   e. Court reporters and their staff;
12   f. Professional jury or trial consultants, mock jurors, and
13      Professional Vendors to whom disclosure is reasonably
14      necessary or this Action and who have signed the
15      “Acknowledgment and Agreement to be Bound” attached as
16      Exhibit A hereto;
17   g. The author or recipient of a document containing the information
18      or a custodian or other person who otherwise possessed or knew
19      the information;
20   h. During their depositions, witnesses, and attorneys for witnesses,
21      in the Action to whom disclosure is reasonably necessary
22      provided: (i) the deposing party requests that the witness sign the
23      “Acknowledgment and Agreement to Be Bound;” and (ii) they
24      will not be permitted to keep any confidential information unless
25      they sign the “Acknowledgment and Agreement to Be Bound,”
26      unless otherwise agreed by the Designating Party or ordered by
27      the Court. Pages of transcribed deposition testimony or exhibits
28      to depositions that reveal Protected Material may be separately

                          9
             STIPULATED PROTECTIVE ORDER
 1                       bound by the court reporter and may not be disclosed to anyone
 2                       except as permitted under this Stipulated Protective Order; and
 3                    i. Any mediator or settlement officer, and their supporting
 4                       personnel, mutually agreed upon by any of the parties engaged
 5                       in settlement discussions.
 6   IX.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
 7         A.      If a Party is served with a subpoena or a court order issued in other
 8   litigation that compels disclosure of any information or items designated in this
 9   Action as “CONFIDENTIAL,” that Party must:
10              1. Promptly notify in writing the Designating Party. Such notification
11                 shall include a copy of the subpoena or court order;
12              2. Promptly notify in writing the party who caused the subpoena or order
13                 to issue in the other litigation that some or all of the material covered
14                 by the subpoena or order is subject to this Protective Order. Such
15                 notification shall include a copy of this Stipulated Protective Order; and
16              3. Cooperate with respect to all reasonable procedures sought to be
17                 pursued by the Designating Party whose Protected Material may be
18                 affected.
19         B.      If the Designating Party timely seeks a protective order, the Party
20   served with the subpoena or court order shall not produce any information
21   designated in this action as “CONFIDENTIAL” before a determination by the Court
22   from which the subpoena or order issued, unless the Party has obtained the
23   Designating Party’s permission. The Designating Party shall bear the burden and
24   expense of seeking protection in that court of its confidential material and nothing
25   in these provisions should be construed as authorizing or encouraging a Receiving
26   Party in this Action to disobey a lawful directive from another court.
27   ///
28   ///

                                            10
                               STIPULATED PROTECTIVE ORDER
 1   X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2         PRODUCED IN THIS LITIGATION
 3         A.      The terms of this Order are applicable to information produced by a
 4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 5   produced by Non-Parties in connection with this litigation is protected by the
 6   remedies and relief provided by this Order. Nothing in these provisions should be
 7   construed as prohibiting a Non-Party from seeking additional protections.
 8         B.      In the event that a Party is required, by a valid discovery request, to
 9   produce a Non-Party’s confidential information in its possession, and the Party is
10   subject to an agreement with the Non-Party not to produce the Non-Party’s
11   confidential information, then the Party shall:
12              1. Promptly notify in writing the Requesting Party and the Non-Party that
13                 some or all of the information requested is subject to a confidentiality
14                 agreement with a Non-Party;
15              2. Promptly provide the Non-Party with a copy of the Stipulated
16                 Protective Order in this Action, the relevant discovery request(s), and a
17                 reasonably specific description of the information requested; and
18              3. Make the information requested available for inspection by the Non-
19                 Party, if requested.
20         C.      If the Non-Party fails to seek a protective order from this court within
21   14 days of receiving the notice and accompanying information, the Receiving Party
22   may produce the Non-Party’s confidential information responsive to the discovery
23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
24   not produce any information in its possession or control that is subject to the
25   confidentiality agreement with the Non-Party before a determination by the court.
26   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
27   of seeking protection in this court of its Protected Material.
28   ///

                                            11
                               STIPULATED PROTECTIVE ORDER
 1   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (1) notify in
 5   writing the Designating Party of the unauthorized disclosures, (2) use its best efforts
 6   to retrieve all unauthorized copies of the Protected Material, (3) inform the person
 7   or persons to whom unauthorized disclosures were made of all the terms of this
 8   Order, and (4) request such person or persons to execute the “Acknowledgment and
 9   Agreement to be Bound” that is attached hereto as Exhibit A.
10   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11         PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16   may be established in an e-discovery order that provides for production without prior
17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
18   the parties reach an agreement on the effect of disclosure of a communication or
19   information covered by the attorney-client privilege or work product protection, the
20   parties may incorporate their agreement in the Stipulated Protective Order submitted
21   to the Court.
22   XIII. MISCELLANEOUS
23         A.        Right to Further Relief:
24              1. Nothing in this Order abridges the right of any person to seek its
25                   modification by the Court in the future.
26         B.        Right to Assert Other Objections:
27              1. By stipulating to the entry of this Protective Order, no Party waives any
28                   right it otherwise would have to object to disclosing or producing any

                                             12
                                STIPULATED PROTECTIVE ORDER
 1                 information or item on any ground not addressed in this Stipulated
 2                 Protective Order. Similarly, no Party waives any right to object on any
 3                 ground to use in evidence of any of the material covered by this
 4                 Protective Order.
 5         C.      Filing Protected Material:
 6              1. A Party that seeks to file under seal any Protected Material must comply
 7                 with Civil Local Rule 79-5. Protected Material may only be filed under
 8                 seal pursuant to a court order authorizing the sealing of the specific
 9                 Protected Material at issue. If a Party's request to file Protected Material
10                 under seal is denied by the Court, then the Receiving Party may file the
11                 information in the public record unless otherwise instructed by the
12                 Court.
13   XIV. FINAL DISPOSITION
14         A.      After the final disposition of this Action, as defined in Section V, within
15
     sixty (60) days of a written request by the Designating Party, each Receiving Party
16
     must return all Protected Material to the Producing Party or destroy such material.
17

18   As used in this subdivision, “all Protected Material” includes all copies, abstracts,
19
     compilations, summaries, and any other format reproducing or capturing any of the
20
     Protected Material. Whether the Protected Material is returned or destroyed, the
21

22   Receiving Party must submit a written certification to the Producing Party (and, if
23
     not the same person or entity, to the Designating Party) by the 60 day deadline that
24

25
     (1) identifies (by category, where appropriate) all the Protected Material that was

26   returned or destroyed and (2) affirms that the Receiving Party has not retained any
27
     copies, abstracts, compilations, summaries or any other format reproducing or
28
     capturing any of the Protected Material. Notwithstanding this provision, Counsel are
                                            13
                               STIPULATED PROTECTIVE ORDER
 1   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
 2
     and hearing transcripts, legal memoranda, correspondence, deposition and trial
 3
     exhibits, expert reports, attorney work product, and consultant and expert work
 4

 5   product, even if such materials contain Protected Material. Any such archival copies
 6
     that contain or constitute Protected Material remain subject to this Protective Order
 7
     as set forth in Section V.
 8

 9         B.     Any violation of this Order may be punished by any and all appropriate
10
     measures including, without limitation, contempt proceedings and/or monetary
11

12
     sanctions.

13

14   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15

16    October 21, 2019
17
                                            JOHN D. EARLY
18                                          United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28

                                           14
                              STIPULATED PROTECTIVE ORDER
 1                           EXHIBIT A
              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
              I,                               [print or type full name], of
 3
                           [print or type full address], declare under penalty of perjury that
 4
     I have read in its entirety and understand the Stipulated Protective Order that was
 5   issue by the United States District Court for the Central District of California on
 6   October 21, 2019, in the case of Isaac Garcia v. City of Santa Ana, et al., 8:19-
 7   01168-JVS-JDEx. I agree to comply with and to be bound by all the terms of this

8    Stipulated Protective Order and I understand and acknowledge that failure to so
     comply could expose me to sanctions and punishment in the nature of contempt. I
 9
     solemnly promise that I will not disclose in any manner any information or item
10
     that is subject to this Stipulated Protective Order to any person or entity except in
11
     strict compliance with the provisions of this Order.
12
             I further agree to submit to the jurisdiction of the United States District Court
13   for the Central District of California for the purpose of enforcing the terms of this
14   Stipulated Protective Order, even if such enforcement proceedings occur after
15   termination of this action. I hereby appoint                                [print    or

16
     type full name] of                               [print or type full address and
     telephone number] as my California agent for service of process in connection with
17
     this action or any proceedings related to enforcement of this Stipulated Protective
18
     Order.
19
     Date:
20   City and State where sworn and signed:
21   Printed Name:
22

23   Signature:

24
                                                15
